              Case 2:19-cv-00569-JCC Document 98 Filed 05/06/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                                           The Honorable John C. Coughenour
 8

 9                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
10                                          AT SEATTLE

11
       WASHINGTON CATTLEMEN’S
12     ASSOCIATION,                                 No. 2:19-CV-0569-JCC
13                              Plaintiff,          NOTICE OF MOTION RENOTED
14           v.
15                                                  ORIGINAL NOTE ON MOTION
       UNITED STATES ENVIRONMENTAL                  CALENDAR: MAY 14, 2021
16     PROTECTION AGENCY, et al.,
                                                    REVISED NOTE ON MOTION
17                              Defendants.
                                                    CALENDAR: MAY 6, 2021
18           And
19     PUGET SOUNDKEEPER ALLIANCE,
20     IDAHO CONSERVATION LEAGUE, and
       SIERRA CLUB,
21
                                Defendant-
22                              Intervenors.
23

24

25

26

27

     Notice of Motion Renoted                                    U.S. Dept. of Justice/ENRD
     2:19-CV-0569-JCC                                                  P.O. Box 7611
                                                1                 Washington, D.C. 20044
                                                                       (202) 514-1806
              Case 2:19-cv-00569-JCC Document 98 Filed 05/06/21 Page 2 of 3




 1          Pursuant to Local Rules 7(l) and 7(d)(1), defendants United States Environmental

 2   Protection Agency (“EPA”), EPA Administrator Michael Regan, United States Army Corps of

 3   Engineers, and Acting Assistant Secretary of the Army for Civil Works, Jaime Pinkham

 4   (“Defendants” or “Agencies”),1 hereby provide notice to the parties and this Court that the

 5   Agencies’ motion to continue the stay (“Motion”) in the above-captioned proceeding until July

 6   1, 2021 (see Dkt. No. 97, filed April 29, 2021) is to be renoted for May 7, 2021.

 7          After the Motion was filed on April 29, 2021, Plaintiff’s counsel further conferred with

 8   the Agencies’ counsel. Plaintiff’s counsel subsequently indicated that it no longer opposed the

 9   Motion. Accordingly, pursuant to Local Rules 7(l) and 7(d)(1), the Agencies wish to renote the

10   now unopposed Motion for May 6, 2021.

11   Dated: May 6, 2021                            Respectfully submitted,

12
                                                      /s/ Hubert T. Lee                   .
13

14                                                    HUBERT T. LEE
                                                      SONYA J. SHEA
15                                                    Trial Attorneys
                                                      Environmental Defense Section
16                                                    U.S. Department of Justice
                                                      P.O. Box 7611
17
                                                      Washington, DC 20044
18                                                    (202) 514-1806 (Lee)
                                                      (303) 844-7231 (Shea)
19                                                    Hubert.lee@usdoj.gov
                                                      Sonya.Shea@usdoj.gov
20

21                                                    COUNSEL FOR DEFENDANTS

22

23

24

25
     1
      EPA Administrator Michael Regan and Acting Assistant Secretary of the Army for Civil Works
26
     Jaime Pinkham are automatically substituted for their predecessors in office pursuant to Rule
27   25(d) of the Federal Rules of Civil Procedure.

     Notice of Motion Renoted                                             U.S. Dept. of Justice/ENRD
     2:19-CV-0569-JCC                                                           P.O. Box 7611
                                                     2                     Washington, D.C. 20044
                                                                                (202) 514-1806
               Case 2:19-cv-00569-JCC Document 98 Filed 05/06/21 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on May 6, 2021, I filed the foregoing using the Court’s CM/ECF
 3   system, which will electronically serve all counsel of record registered to use the CM/ECF
 4   system.

 5

 6                                                              /s/ Hubert T. Lee

 7                                                              Hubert T. Lee

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     Notice of Motion Renoted                                          U.S. Dept. of Justice/ENRD
     2:19-CV-0569-JCC                                                        P.O. Box 7611
                                                    3                   Washington, D.C. 20044
                                                                             (202) 514-1806
